DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment dated 2 March 2022 is acknowledged. Claims 1-5 as amended are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In this case, claim 1 (from which claims 2-5 depend) requires a “second silane coupling agent containing at least one quaternary ammonium cation.” Quaternary ammonium cation has an accepted meaning of a moiety having a positively charged nitrogen atom bound to four organic groups, see Hawley’s Condensed Chemical Dictionary entry, enclosed. Applicant’s specification does not provide a definition of “quaternary ammonium cation” apart from the accepted meaning, but lists a number of examples at paras. 0019 and 0056 for a second silane coupling agent, none of which has at least one quaternary ammonium cation according to accepted meaning. Generally, it is presumed that applicant possesses the invention in original claims. However, in this case, since the examples of the second silane coupling agent are clearly contrary to the accepted meaning of the term “quaternary ammonium cation”, makes it likely that applicant did not possess the invention including a second silane coupling agent at the time of filing. See MPEP 2163(I)(A).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 (from which claims 2-5 depend) requires a “second silane coupling agent containing at least one quaternary ammonium cation.” Quaternary ammonium cation has an accepted meaning of a moiety having a positively charged nitrogen atom bound to four organic groups, see Hawley’s Condensed Chemical Dictionary entry, enclosed. Applicant’s specification lists a number of examples at paras. 0019 and 0056 for a second silane coupling agent; however, none of these listed compounds has at least one quaternary ammonium cation. Applicant’s specification, furthermore, does not provide any internal definition of a quaternary ammonium cation that would include these compounds. 
A claim, although clear on its face, may be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970). See MPEP 2173.03.
Given the apparent contradiction between the claimed subject matter of a second silane coupling agent requiring a quaternary ammonium cation and the specification exemplifying second silane coupling agents NOT including a quaternary ammonium cation, it is unclear to a person of ordinary skill in the art, having read the claim in light of the specification, what compounds are and are not within the scope of the limitation of the second silane coupling agent having a quaternary ammonium cation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3,734,763 teaches the use of silane coupling agents having quaternary ammonium cations as sizing agents for glass cloth; see in particular, Table II, compositions 1-10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764